         Case 1:05-cr-00621-RJS Document 898 Filed 07/07/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        July 7, 2020

BY EMAIL and ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

            Re:     United States v. Vilar and Tanaka
                    Case No. 05-CR-621 (RJS)

Dear Judge Sullivan:

               The Government respectfully submits this letter pursuant to the Court’s Order dated
June 29, 2020 (the “June Order”) (Dkt. No. 897) directing the Government to set forth proposed
next steps regarding the Second Preliminary Order of Forfeiture as to Substitute Assets and to
provide the Court with an update regarding discussions with Lisa and Debra Mayer regarding their
claims to the assets subject to forfeiture in this ancillary proceeding.

                 On December 9, 2019, the Court entered the Second Preliminary Order of
Forfeiture as to Substitute Assets forfeiting all of Defendants’ right, title and interest in the assets
listed therein (the “Additional Assets”) (Dkt. No. 848).

                As noted in the June Order, seven parties or groups of parties have filed petitions
asserting an interest in the Additional Assets: Lauranne Christov (the “Christov Petition”) (Dkt.
Nos. 863, 865, 892); Alfred Heitkonig (the “Heitkonig Petition”) (Dkt. No. 869); Paul Marcus,
The Deane J. Marcus Trust, The Steven E. Marcus Trust, The Cheryl Marcus-Podhaizer Trust, and
The Eve S. Marcus Children’s Trust (the “Marcus Petition”) (Dkt. No. 878); E. Ronald Salvitti
(the “Salvitti Petition”) (Dkt. No. 890) (Christov, Heitkonig, the Marcuses and Salvitti collectively
“the Non-Mayer Creditor Claimants”); Lisa and Debra Mayer (Dkt. No. 864); the current trustees
of the Amerindo Advisors (UK) Limited Retirement Benefits Scheme (the “Trustees” and the
“Trustee Petition”) (Dkt. No. 882); and James Stableford (the “Stableford Petition”) (Dkt. Nos.
886-87). 1


1Stableford is both a trustee and a named beneficiary of the benefits scheme, and the Stableford
Petition is filed in his individual capacity as a beneficiary.
           Case 1:05-cr-00621-RJS Document 898 Filed 07/07/20 Page 2 of 3
                                                                                              Page 2


                The Non-Mayer Creditor Claimants’ petitions are based on essentially the same
grounds as their prior petitions regarding the substitute assets that are subject to the first
Preliminary Order of Forfeiture as to Substitute Assets, August 2, 2019 (Dkt. No. 802) (the
“Substitute Assets”). The Government’s motion to dismiss those petitions for lack of standing is
currently pending (See Memorandum in Support of the Government’s Motion to Dismiss (the
“First Motion to Dismiss”)) (Dkt. No. 868), and the Non-Mayer Creditor Claimants similarly lack
standing to claim the Additional Assets for essentially the same reasons set forth in the First Motion
to Dismiss. Accordingly, the Government proposes to file a second motion to dismiss those
petitions as to the Additional Assets (the “Second Motion to Dismiss,” and collectively with the
First Motion to Dismiss, the “Motions to Dismiss”) by this Friday, July 10.

               The Government respectfully requests that the Court set a briefing schedule for the
Second Motion to Dismiss as follows: (1) the Government to file its motion by July 10, 2020; (2)
any opposition to be filed within four weeks, by August 7, 2020; and (3) the Government to file
any reply within one week of the opposition deadline, by August 14, 2020. With the exception of
Petitioner Christov, the Non-Mayer Creditor Claimants have agreed to this briefing schedule. The
Government has attempted to reach Christov who is pro se, by email and phone, but has not
received a response regarding the proposed briefing schedule. Given the common factual and legal
issues, the Government believes that any oral argument can address both Motions to Dismiss, and
could be scheduled at any time convenient to the Court after August 14, 2020, when the Second
Motion to Dismiss will be fully briefed. 2

                The Government and counsel for the Mayers have continued to have discussions
regarding a potential resolution of the Mayers’ claims to the Substitute Assets and the Additional
Assets. The nature of such a resolution will turn, however, on whether or not the Non-Mayer
Creditor Claimants’ petitions are dismissed. Accordingly, a resolution will not be possible until
after the Court’s ruling on the Motions to Dismiss.

                 With respect to the Trustees and Stableford in his individual capacity, the
Government has had preliminary communications with their counsel regarding potential resolution
of their respective petitions. Before such a resolution can be seriously advanced, however, the
Trustees must complete an analysis relating to the current state of the benefits scheme, and the tax
implications of a seizure or distribution of its assets. (See Trustee Petition, Ex. 5 ¶ 49.) That work
is still in progress. 3 In addition, as with the Mayers, the prospect and nature of a resolution of the
Trustee Petition and Stableford Petition will turn in significant measure on the Court’s ruling on
the Motions to Dismiss.




2   Briefing for the First Motion to Dismiss concluded on March 5, 2020. See Dkt. No. 888.
3The Government and the Trustees have entered into a records-sharing agreement whereby
JPMorgan will be directed to provide benefits scheme account and tax records to both the
Government and the Trustees. The Trustees have represented that the expected accounting will be
completed within 90 days of receiving all requested tax records from JPMorgan.
         Case 1:05-cr-00621-RJS Document 898 Filed 07/07/20 Page 3 of 3
                                                                                            Page 3


               The Government would propose to update the Court on the progress of its
discussions with the Trustees and Stableford in 90 days, when the Trustees’ analysis will hopefully
be complete and the Government will have had an opportunity to discuss it with their counsel. 4

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                          by: /s/
                                              Alexander J. Wilson
                                              Assistant United States Attorney
                                              (212) 637-2453



cc: All counsel of record (by ECF)
    Joanna Osborne (Joanna.Osborne@EdwinCoe.com)
    Alfred Heitkonig (alfredo@ahfs.biz)
    Dr. Ronald Salvitti (Renee Wong, Esq. at gnd401@aol.com)
    Lauranne Christov (laurie.christov@yahoo.com)




4 To the extent that the Government, the Trustees and Stableford conclude that a resolution is not
likely after the Trustees complete their analysis, the Government believes certain limited discovery
will be required before a hearing on the Trustee Petition and the Stableford Petition. If the parties
have made that determination by the time of the next update to the Court, the Government would
propose a discovery schedule at that time.
